Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 30, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving unemployment insurance benefits because she lost her employment because of misconduct. The determination of misconduct in connection with employment is a factual one to be made by the board, and if supported by substantial evidence, must be affirmed (Matter of Lester [CatherwoodJ 30 AD2d 1025; Labor Law, § 632). On this record the board could find that the actions of this claimant rise to the level of misconduct as contemplated by Matter of James (Levine) (34 NY2d 491). Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.